As filed with the Securities and Exchange Commission on April, 29 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end:November 30, 2013 Date of reporting period:February 28, 2013 WBI Absolute Return Balanced Fund Schedule of Investments February 28, 2013 (Unaudited) Shares COMMON STOCKS - 9.52% Value Clothing and Clothing Accessories Stores - 1.66% Foot Locker, Inc. $ Credit Intermediation and Related Activities - 1.65% Toronto-Dominion Bank (a) Food and Beverage Stores - 3.23% Safeway, Inc. Miscellaneous Manufacturing - 1.70% Rockwell Automation, Inc. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 1.28% Waddell & Reed Financial, Inc. - Class A (d) TOTAL COMMON STOCKS (Cost $5,984,312) EXCHANGE-TRADED FUNDS - 38.84% iShares Barclays 7-10 Year Treasury Bond Fund iShares Floating Rate Note ETF iShares iBoxx $ Investment Grade Corporate Bond Fund iShares JP Morgan USD Emerging Markets Bond Fund iShares S&P U.S. Preferred Stock Index Fund SPDR S&P Dividend ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $29,130,450) Principal Amount CORPORATE BONDS - 19.14% Value Aerospace Product and Parts Manufacturing - 0.53% Lockheed Martin Corp. $ 4.25%, 11/15/2019 Agencies, Brokerages, and Other Insurance Related Activities - 0.20% Aon PLC 3.50%, 9/30/2015 Beverage Manufacturing - 0.20% Anheuser-Busch Cos. LLC 4.50%, 4/1/2018 Building Equipment Contractors - 0.46% Omnicom Group, Inc. 4.45%, 8/15/2020 Business Support Services - 0.95% Western Union Co. 5.93%, 10/1/2016 Communications Equipment Manufacturing - 0.13% Harris Corp. 5.00%, 10/1/2015 Computer and Peripheral Equipment Manufacturing - 0.54% Hewlett-Packard Co. 4.30%, 6/1/2021 Depository Credit Intermediation - 1.76% Bank of America Corp. 5.00%, 5/13/2021 Citigroup, Inc. 5.125%, 5/5/2014 6.125%, 11/21/2017 Wells Fargo & Co. 5.00%, 11/15/2014 Electric Power Generation, Transmission and Distribution - 0.77% Exelon Generation Co. LLC 5.20%, 10/1/2019 PSEG Power LLC 4.15%, 9/15/2021 Health and Personal Care Stores - 0.21% Express Scripts, Inc. 3.125%, 5/15/2016 Household Appliance Manufacturing - 0.33% Whirlpool Corp. 6.50%, 6/15/2016 Insurance Carriers - 1.73% American International Group, Inc. 5.85%, 1/16/2018 Cigna Corp. 8.30%, 1/15/2033 Wellpoint, Inc. 3.125%, 5/15/2022 Investigation and Security Services - 0.15% Tyco International Finance 3.375%, 10/15/2015 Management of Companies and Enterprises - 0.95% JPMorgan Chase & Co. 2.60%, 1/15/2016 Medical and Diagnostic Laboratories - 0.23% Laboratory Corporation of America Holdings 3.75%, 8/23/2022 Medical Equipment and Supplies Manufacturing - 0.13% Zimmer Holdings, Inc. 4.625%, 11/30/2019 Motion Picture and Video Industries - 1.13% Time Warner, Inc. 4.00%, 1/15/2022 Viacom, Inc. 3.50%, 4/1/2017 Newspaper, Periodical, Book, and Directory Publishers - 0.27% Thomson Reuters Corp. 3.95%, 9/30/2021 Non-Depository Credit Intermediation - 1.27% American Express Credit 2.80%, 9/19/2016 General Electric Capital Corp. 5.55%, 10/15/2020 5.15%, 6/15/2023 Nonmetallic Mineral Mining and Quarrying - 0.78% Potash Corporation of Saskatchewan, Inc. 3.25%, 12/1/2017 Office Supplies, Stationery, and Gift Stores - 0.90% Staples, Inc. 2.75%, 1/12/2018 Pharmaceutical and Medicine Manufacturing - 1.43% Amgen, Inc. 2.125%, 5/15/2017 Celgene Corp. 3.25%, 8/15/2022 Pipeline Transportation of Natural Gas - 0.23% Kinder Morgan Energy Partners 4.15%, 3/1/2022 Securities and Commodity Contracts Intermediation and Brokerage - 1.46% Goldman Sachs Group, Inc. 3.625%, 2/7/2016 Prudential Financial, Inc. 3.00%, 5/12/2016 Software Publishers - 1.32% BMC Software, Inc. 4.25%, 2/15/2022 Symantec Corp. 2.75%, 6/15/2017 Traveler Accommodation - 0.42% Marriott International, Inc. 3.25%, 9/15/2022 Wired Telecommunications Carriers - 0.66% AT&T, Inc. 4.45%, 5/15/2021 BellSouth Telecommunications, Inc. 6.375%, 6/1/2028 TOTAL CORPORATE BONDS (Cost $14,356,561) Contracts PURCHASED OPTIONS - 0.00% Value Put Options - 0.00% Waddell & Reed Financial, Inc. Expiration: March 2013, Exercise Price: $35.00 TOTAL PURCHASED OPTIONS (Cost $7,200) Shares SHORT-TERM INVESTMENTS - 27.38% Value Invesco STIT-Treasury Portfolio - Institutional Class, 0.02% (c) Total Short-Term Investments (Cost $20,748,629) TOTAL INVESTMENTS IN SECURITIES (Cost $70,227,152) - 94.88% Other Assets in Excess of Liabilities - 5.12% NET ASSETS - 100.00% $ ETF- Exchange-Traded Fund (a) U.S. traded equity security of a foreign issuer. (b) Non-income producing security. (c) Rate shown is the 7-day yield as of February 28, 2013. (d) A portion of this security is pledged as collateral for written options. Schedule of Options Written February 28, 2013 (Unaudited) Contracts CALL OPTIONS WRITTEN Value Waddell & Reed Financial, Inc. Expiration: March 2013, Exercise Price: $40.00 $ TOTAL CALL OPTIONS WRITTEN (Premiums received $9,800) $ WBI Absolute Return Dividend Growth Fund Schedule of Investments February 28, 2013 (Unaudited) Shares COMMON STOCKS - 50.47% Value Chemical Manufacturing - 1.21% CARBO Ceramics, Inc. (c) $ Clothing and Clothing Accessories Stores - 2.72% Foot Locker, Inc. Computer and Electronic Product Manufacturing - 7.75% Cisco Systems, Inc. QUALCOMM, Inc. Credit Intermediation and Related Activities - 9.96% Bank Of New York Mellon Corp. JPMorgan Chase & Co. (c) Webster Financial Corp. Depository Credit Intermediation - 1.91% M&T Bank Corp. Fabricated Metal Product Manufacturing - 0.89% Kaydon Corp. Food and Beverage Stores - 5.34% Safeway, Inc. Food Services and Drinking Places - 0.96% Tim Hortons, Inc. (a) Machinery Manufacturing - 2.81% Kennametal, Inc. Management of Companies and Enterprises - 0.97% Associated Banc-Corp. Miscellaneous Manufacturing - 1.87% Rockwell Automation, Inc. Petroleum and Coal Products Manufacturing - 8.41% HollyFrontier Corp. Royal Dutch Shell PLC - ADR Publishing Industries (except Internet) - 3.87% Microsoft Corp. Rail Transportation - 1.80% Union Pacific Corp. TOTAL COMMON STOCKS (Cost $14,560,956) EXCHANGE-TRADED FUNDS - 4.97% SPDR S&P rust TOTAL EXCHANGE-TRADED FUNDS (Cost $1,591,060) Contracts PURCHASED OPTIONS - 0.00% Value Put Options - 0.00% 45 CARBO Ceramics, Inc. Expiration: March 2013, Exercise Price: $70.00 JPMorgan Chase & Co. Expiration: March 2013, Exercise Price: $42.00 TOTAL PURCHASED OPTIONS (Cost $11,145) Shares SHORT-TERM INVESTMENTS - 36.15% Value Invesco STIT-Treasury Portfolio - Institutional Class, 0.02% (b) Total Short-Term Investments (Cost $12,275,923) TOTAL INVESTMENTS IN SECURITIES (Cost $28,439,084) - 91.59% Other Assets in Excess of Liabilities - 8.41% NET ASSETS - 100.00% $ ADR- American Depositary Receipt ETF- Exchange-Traded Fund (a) U.S. traded security of a foreign issuer. (b) Rate shown is the 7-day yield as of February 28, 2013. (c) A portion of this security is pledged as collateral for written options. Schedule of Options Written February 28, 2013 (Unaudited) Contracts CALL OPTIONS WRITTEN Value 45 CARBO Ceramics, Inc. Expiration: March 2013, Exercise Price: $85.00 $ JPMorgan Chase & Co. Expiration: March 2013, Exercise Price: $50.00 TOTAL CALL OPTIONS WRITTEN (Premiums received $10,905) $ WBI Funds Notes to the Schedule of Investments February 28, 2013 (Unaudited) Note 1 – Securities Valuation The WBI Absolute Return Balanced Fund and the WBI Absolute Return Dividend Growth Fund’s (each a “Fund” and collectively, the “Funds”) investments in securities are carried at their fair value. Equity securities including common stocks and exchange-traded funds that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Corporate bonds, including listed issues, are valued at market on the basis of valuations furnished by an independent pricing service which utilizes both dealer-supplied valuations and formula-based techniques.The pricing service may consider recently executed transactions in securities of the issuer or comparable issuers, market price quotations (where observable), bond spreads, and fundamental data relating to the issuer.Most corporate bonds are categorized in level 2 of the fair value hierarchy. Options are valued using the composite pricing via the National Best Bid and Offer quotes. Composite pricing looks at the last trade on the exchange where the option is traded. If there are no trades for an option on a given business day, as of closing, the Funds will value the option at the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. Options that are valued based on quoted prices from the exchange are categorized in level 1 of the fair value hierarchy. Options that are valued at the mean of the highest bid price and lowest asked price are categorized in level 2. Short-term securities having a maturity of 60 days or less are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees (“Board”). These procedures consider many factors, including the type of security, size of holding, trading volume and news events. Fair valuation may also be used for securities that are subject to legal or contractual restrictions on resale, securities for which no or limited trading activity has occurred for a period of time, or securities that are otherwise deemed to be illiquid.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Board has delegated day-to-day valuation issues to a Valuation Committee which is comprised of one or more trustees and representatives from U.S. Bancorp Fund Services, LLC, the Funds’ administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available.All actions taken by the Valuation Committee are reviewed and ratified by the Board. The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as of February 28, 2013: WBI Absolute Return Balanced Fund Assets: Level 1 Level 2 Level 3 Total Common Stocks Finance and Insurance $ $
